Exhibit 10.2
 
EXTERRAN PARTNERS, L.P.
 
AWARD NOTICE
PHANTOM UNITS WITH DERS
FOR DIRECTORS
 
Exterran GP LLC (the “Company”), as general partner of Exterran General Partner,
L.P. (the general partner of Exterran Partners, L.P. (the “Partnership”)), has
granted to you (the "Participant") Phantom Units, with a tandem grant of
Distribution Equivalent Rights (“DERs”) for each Phantom Unit, under the
Exterran Partners, L.P. Long-Term Incentive Plan, as amended (the “Plan”),
subject to the terms and conditions set forth in this Award Notice (this
"Notice") and the Plan.  Unless otherwise defined herein, capitalized terms in
this Notice have the same meaning ascribed to them in the Plan.
 
The material terms of your Award are as follows:
 
1. Award.  You have been granted Phantom Units, each with a tandem grant of DERs
(your "Award") as provided above.  The Company will establish a non-interest
bearing DER bookkeeping account for you with respect to each Phantom Unit
granted which shall be credited with an amount equal to any cash distributions
made by the Partnership on a Common Unit (“Unit”) during the period your Phantom
Units are outstanding.
 
2. Grant Date. The grant date of your Award is the Issue Date provided above.
 
3. Vesting.  Your Award is subject to a vesting schedule.  A portion of your
Award will automatically vest on each of the dates indicated in the vesting
schedule above (each a “Vesting Date”).  Except as otherwise provided in
Paragraphs 4 and 5 below, you must be in continued service of the Company at all
times from the Grant Date up to and including the applicable Vesting Date to
vest in your Phantom Units under this Award.  In addition, the cash amounts
credited to your DER account with respect to your vested Phantom Units will vest
on the applicable Vesting Date.  If your Phantom Units are forfeited, the amount
credited to your DER account related to those forfeited Phantom Units will also
be forfeited as of the same date. Contact Exterran’s Stock Plan Administrator at
(281) 836-7000 with any questions concerning the vesting of your Award.
 
4. Termination of Service. If your service as a director of the Company
terminates for any reason (“Termination of Service”) other than as a result of
(a) death, (b) a disability that would meet the criteria for being considered
“disabled” under the Company’s or an Affiliate’s long-term disability plan as if
you were eligible to participate in the plan (“Disability”), or (c) your not
being reelected as a director of the Company, then your unvested Phantom Units,
along with any DERs credited to your DER account with respect to those unvested
Phantom Units, will be forfeited without payment as of the date of such
termination. If your Termination of Service is due to death, Disability or your
not being reelected as a director of the Company, then your unvested Phantom
Units, along with any DERs credited to your DERs account with respect to those
unvested Phantom Units, will vest on the date of such termination.    For
purposes of this Notice, your “service as a director of the Company” will be
terminated only if it is a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code and accompanying regulations issued
under Section 409A.
 
5. Change of Control Prior to Vesting or Termination of Service. Your unvested
Phantom Units, along with any DERs credited to your DER account with respect to
those unvested Phantom Units, will vest on the date of a Change of Control,
provided you are in continued service as a director with the Company of as such
date.
 
6. Payments.  As soon as administratively practicable, but in no event later
than the 60th day after the date your Phantom Units vest in accordance with
Paragraphs 3, 4 or 5 above (the "Payment Date"), the Company will pay you one
Unit of the Partnership with respect to each vested Phantom Unit; provided,
however, that the Committee, in its discretion, may elect to pay to you on the
Payment Date all of the Units related to your vested Phantom Units either (a) in
the form of a lump sum cash payment or (b) in a combination of Units and a lump
sum cash payment in lieu of Units.  Any lump sum cash payment will be equal to
the Fair Market Value as of the vesting date of the Units.  The foregoing
notwithstanding, if your Award is subject to Section 409A of the Internal
Revenue Code and your Award vests under Paragraph 5 due to a Change of Control
that does not satisfy the definition of a "change of control" for purposes of
Section 409A, then the Payment Date of the Units or cash under this Paragraph 6
will be not later than the 60th day after the first to occur of (a) your
Termination of Service date or (b) the Vesting Date(s) in Paragraph 3.
 
 
 

--------------------------------------------------------------------------------

 
7. Non-Transferability.  Prior to vesting, you cannot sell, transfer, pledge,
exchange or otherwise dispose of the Phantom Units, with DERs issued under this
Award.
 
8. Rights as Unitholder.  You, or your executor, administrator, heirs, or
legatees shall have the right to receive distributions on Units and all the
other privileges of a unitholder of the Partnership only from the date of
issuance of a Unit in your name representing payment of a vested Phantom Unit.
 
9. No Right to Continued Service.  Nothing contained in this Notice confers upon
you any right to continued service as a director of the Company or interferes in
any way with the right of the Company or any its Affiliates to terminate your
service at any time.
 
10. Plan Governs.  This Notice is subject to the terms of the Plan, a copy of
which is available on the website of Exterran’s current third party stock plan
account manager at www.solium.com or which will be provided to you upon written
request addressed to Exterran Partners, L.P., Stock Plan Administration, 16666
Northchase Drive, Houston, TX  77060.  All the terms and conditions of the Plan,
as may be amended from time to time, and any rules, guidelines and procedures
which may from time to time be established pursuant to the Plan, are hereby
incorporated into this Notice. In the event of a discrepancy between this Notice
and the Plan, the Plan shall govern.
 
11. Modifications.  The Company may make any change to this Notice that is not
adverse to your rights under this Notice or the Plan.
 
12. Data Privacy.  You consent to the collection, use, processing and transfer
of your personal data as described in this paragraph.  You understand that the
Company and/or its Affiliates hold certain personal information about you
(including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”).  You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan.  You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for these purposes.  You also
understand that you may, at any time, review the Data, require any necessary
changes to the Data or withdraw your consent in writing by contacting the
Company.  You further understand that withdrawing your consent may affect your
ability to participate in the Plan.
 
13. Participant Acceptance.  If you do not accept the Award or the terms of the
Award, you must notify the Company in writing at the address provided above
within thirty (30) days of delivery of this Award Notice.  Otherwise, the
Company will deem the Award and the terms of the Award to be accepted by you.
 
14. Exhibit A – Non-Solicitation/Confidentiality Agreement.  This Award is
subject to the attached Exhibit A which is incorporated herein as if fully set
forth herein.
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A – Non-Solicitation/Confidentiality Agreement
 


 
The greatest assets of Exterran Partners, L.P. and its affiliates and
subsidiaries (“Exterran”) are its employees, directors, customers, and
confidential information.  In recognition of the increased risk of unfairly
losing any of these assets to its competitors, Exterran has adopted this Exhibit
A as its policy, which you accept and agree to by accepting the Award.
 
In connection with your acceptance of the Award under the Plan, and in exchange
for the consideration provided thereunder, you agree that you will not, during
your employment with, or service to Exterran, and for one year thereafter,
directly or indirectly, for any reason, for your own account or on behalf of or
together with any other person, entity or organization (a) call on or otherwise
solicit any natural person who is employed by Exterran in any capacity with the
purpose or intent of attracting that person from the employ of Exterran, or (b)
divert or attempt to divert from Exterran any business relating to the provision
of natural gas compression equipment and/or related services without the prior
written consent of Exterran. As further consideration for the grant of the
Award, you agree that you will not, either while employed by, or in service to
Exterran, or at any time thereafter, (i) make any independent use of, or
disclose to any other person (except as authorized by Exterran) any
confidential, nonpublic and/or proprietary information of Exterran, including,
without limitation, information derived from reports, work in progress, codes,
marketing and sales programs, customer lists, records of customer service
requirements, cost summaries, pricing formulae, methods of doing business,
ideas, materials or information prepared or performed for, by or on behalf of
Exterran nor (ii) by any manner or means, in public or in private, disparage,
demean, insult or defame Exterran, its officers or directors.
 
If any court determines that any provision of this agreement, or any part
thereof, is invalid or unenforceable, the remainder of this agreement shall not
be affected and shall be given full effect, without regard to the invalid
portions and the court shall have the power to reduce the duration or scope of
such provision, as the case may be, and, in its reduced form, such provision
shall then be enforceable.
 
You understand that this agreement is independent of and does not affect the
enforceability of any other restrictive covenants by which you have agreed to be
bound in any other agreement with Exterran.
 


 


 